Freedman, P. J.
This action is of the same nature and upon substantially the same state of facts as the action of Frischman and Schlesinger against the same defendants. Ante, p. 820.
The fact that the plaintiff in this case obtained an instrument in writing, signed by the defendant Mandel in which plaintiff attempted to retain title in himself until the property taken by Mandel was accounted for, would in the view most favorable for the plaintiff, only bring the case within the law relative to conditional sales of personal property (Laws 1898, chap. 418, §§ 112, 113, 115), and as the plaintiff did not comply with the requirements of that law he is not benefited thereby. The same reasoning applies in this case as in the Frischman case above mentioned, and the same result is reached.
Judgment reversed, new trial ordered, with costs to the appellants to abide the event.
MacLean and Leventtitt, JJ., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.